Name: Commission Regulation (EC) No 1530/2002 of 27 August 2002 amending Annexes I, II and III to Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin (Text with EEA relevance)
 Type: Regulation
 Subject Matter: health;  food technology; NA;  animal product
 Date Published: nan

 Avis juridique important|32002R1530Commission Regulation (EC) No 1530/2002 of 27 August 2002 amending Annexes I, II and III to Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin (Text with EEA relevance) Official Journal L 230 , 28/08/2002 P. 0003 - 0006Commission Regulation (EC) No 1530/2002of 27 August 2002amending Annexes I, II and III to Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2377/90 of 26 June 1990 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin(1), as last amended by Commission Regulation (EC) No 1181/2002(2), and in particular Articles 6, 7 and 8 thereof;Whereas:(1) In accordance with Regulation (EEC) No 2377/90, maximum residue limits must be established progressively for all pharmacologically active substances which are used within the Community in veterinary medicinal products intended for administration to food-producing animals.(2) Maximum residue limits should be established only after the examination within the Committee for Veterinary Medicinal Products of all the relevant information concerning the safety of residues of the substance concerned for the consumer of foodstuffs of animal origin and the impact of residues on the industrial processing of foodstuffs.(3) In establishing maximum residue limits for residues of veterinary medicinal products in foodstuffs of animal origin, it is necessary to specify the animal species in which residues may be present, the levels which may be present in each of the relevant meat tissues obtained from the treated animal (target tissue) and the nature of the residue which is relevant for the monitoring of residues (marker residue).(4) In view of the reduced availability of veterinary medicinal products for certain food-producing species(3), maximum residue limits may be established by methods of extrapolation from maximum residue limits set for other species on a strictly scientific basis.(5) For the control of residues, as provided for in appropriate Community legislation, maximum residue limits should usually be established for the target tissues of liver or kidney. However, the liver and kidney are frequently removed from carcasses moving in international trade, and maximum residue limits should therefore also always be established for muscle or fat tissues.(6) In the case of veterinary medicinal products intended for use in laying birds, lactating animals or honey bees, maximum residue limits must also be established for eggs, milk or honey.(7) Dihydrostreptomycin, Streptomycin and Meloxicam should be inserted into Annex I to Regulation (EEC) No 2377/90.(8) Azagly-nafarelin and Deslorelin acetate should be inserted into Annex II to Regulation (EEC) No 2377/90.(9) In order to allow for the completion of scientific studies, the duration of the validity of the provisional maximum residue limits previously defined in Annex III to Regulation (EEC) No 2377/90 should be extended for Altrenogest.(10) An adequate period should be allowed before the entry into force of this Regulation in order to allow Member States to make any adjustment which may be necessary to the authorisations to place the veterinary medicinal products concerned on the market which have been granted in accordance with Directive 2001/82/EC of the European Parliament and of the Council(4) to take account of the provisions of this Regulation.(11) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Veterinary Medicinal Products,HAS ADOPTED THE FOLLOWING REGULATION:Article 1Annexes I, II and III to Regulation (EEC) No 2377/90 are hereby amended as set out in the Annex hereto.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from the 60th day following its publication.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 August 2002.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 224, 18.8.1990, p. 1.(2) OJ L 172, 2.7.2002, p. 13.(3) Communication from the Commission to the European Parliament and to the Council on availability of veterinary medicinal products (COM(2000) 806 final).(4) OJ L 311, 28.11.2001, p. 1.ANNEXA. Annex I to Regulation (EEC) No 2377/90 is amended as follows:1. Anti-infectious agents1.2. Antibiotics1.2.10. Aminoglycosides">TABLE>"4. Anti-inflammatory agents4.1. Non-steroidal anti-inflammatory agents4.1.3. Enolic acid derivates">TABLE>"B. Annex II to Regulation (EEC) No 2377/90 is amended as follows:2. Organic compounds">TABLE>"C. Annex III to Regulation (EEC) No 2377/90 is amended as follows:6. Agents acting on the reproductive system6.1. Progestogens">TABLE>"